1    NICOLA T. HANNA
     United States Attorney                                                      JS-6
2    DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (415) 977-8933
           Facsimile: (415) 744-0134
11
           Email: paul.sachelari@ssa.gov
12   Attorneys for Defendant
13                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
14
                                    SOUTHERN DIVISION
15
     MARK P. MERRILL,                          ) No. 8:19-cv-01285-PJW
16                                             )
                                               )
17                                             ) JUDGMENT OF REMAND
           Plaintiff,                          )
18                                             )
               v.                              )
19   ANDREW SAUL,                              )
                                               )
20   Commissioner of Social Security,          )
           Defendant.                          )
21                                             )
                                               )
22                                             )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
     Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
25
     of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
26
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
27
     captioned action is remanded to the Commissioner of Social Security for further
28
     ///
1    proceedings consistent with the Stipulation of Remand.
2
     DATED: January 15, 2020
3                                         HON. PATRICK J. WALSH
4                                         UNITED STATES MAGISTRATE JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
